Citation Nr: 0334582	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  02-21 233	)	DATE
	) 
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.	Entitlement to service connection for skin cancer of the 
right temple, claimed as due to Agent Orange exposure.

2.	Entitlement to service connection for a left eye 
disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to April 
1970, and from May 1983 to August 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which denied the veteran's claims of entitlement to 
service connection for skin cancer of the right temple, and a 
left eye disorder.  A hearing was held before the undersigned 
Veterans Law Judge at the Board in June 2003.

Although it is somewhat unclear from the substantive appeal 
received in November 2002, whether the veteran intended to 
appeal all issues listed on the statement of the case, the 
Board will construe this document liberally in view of his 
hearing testimony in June 2003 and find that the veteran's 
appeals, as to the issues of skin cancer of the right temple 
and a left eye disorder, are timely filed.  

Further, the Board notes that during the course of this 
appeal, the veteran was granted service connection for 
hearing loss, tinnitus, chronic impingement syndrome of the 
right shoulder, and retained shrapnel in the left forearm.  
Therefore, these issues are no longer before the Board.  As 
such, the issues in appellate status are as listed above.


REMAND

The veteran and his representative contend that service 
connection is warranted for skin cancer of the right temple, 
claimed as due to Agent Orange exposure, and for a left eye 
disorder.  The Board notes that the veteran's service medical 
records do indicate that he was seen numerous times in 
service for a left eye disability; however, the veteran's 
service medical records also appear to indicate that the 
veteran's left eye disability was the result of a solar burn 
which the veteran incurred in 1963, prior to service.  
Further, it was noted in the veteran's initial service report 
of medical history, dated March 1967, that the veteran had 
worn glasses prior to his entry into service.  However, it is 
also noteworthy that the veteran's report of medical 
examination dated March 1967 indicates that the veteran's 
vision in both his right and left eyes was 20/20.  The 
veteran's service medical records do not show treatment for 
any skin condition.  

Nevertheless, the Board notes that the Veterans Claims 
Assistance Act of 2000 eliminates the concept of a well-
grounded claim, and redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the 
duties to notify and assist a claimant in developing the 
facts necessary to substantiate the claim.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).  Such duty includes 
requesting information as described in 38 U.S.C.A. § 5106 
(West 2002).  A claim may be decided without providing such 
assistance only when no reasonable possibility exists that 
such assistance will aid in the establishment of entitlement, 
or the record includes medical evidence sufficient to 
adjudicate the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002).  

In the instant case, the Board notes that it does not appear 
that the veteran has been provided the proper information 
under the VCAA as to which party is responsible for obtaining 
which evidence.  Upon remand, the RO should ensure that the 
veteran has received all required notice under the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Further, the veteran indicated, in his recent hearing 
testimony, that he has been seen by private physicians for 
his left eye condition since 1977.  The veteran further 
indicated that he may have been seen at a VA facility in 
Philadelphia for his eye condition, shortly after his 
discharge from service, and that he was planning on being 
seen in the near future at the Portland VA Medical Center.  
The veteran further indicated that he had been diagnosed with 
skin cancer by a private physician sometime in 1990.  While 
the veteran's claims file does contain some medical records, 
it is clear that all relevant medical records have not yet 
been obtained from both private and VA sources.  Furthermore, 
VA medical records are considered to be in constructive 
possession of VA and the Board.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Upon remand, the RO should obtain all 
treatment records pertaining to the veteran regarding his 
left eye and skin cancer conditions not already on file, to 
include private records and any available VA medical 
treatment records from the Philadelphia or Portland VA 
medical facilities.

Accordingly, these issues are hereby REMANDED for the 
following development:

1.	The veteran should be contacted and requested 
that he provide the names and addresses of 
all health care providers who have treated 
him for his left eye disability and skin 
cancer of the right temple.  After obtaining 
the necessary waivers, the RO should obtain 
any outstanding pertinent records and 
associate them with the veteran's claims 
file, to include any outstanding treatment 
records from VA medical facilities in 
Portland, Oregon, or Philadelphia, 
Pennsylvania.

2.	The veteran should then be afforded a VA 
examination to determine the severity and 
etiology of his left eye disorder.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews the 
evidence in the claims folder, and 
acknowledges such review in the examination 
report.  All necessary tests and studies 
should be accomplished, and all clinical 
findings should be set forth in detail.  The 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(i.e., is there at least a 50 percent 
probability) that the veteran's left eye 
disability is related to service, or was 
aggravated by service, beyond its normal 
progression.  The examiner must set forth the 
complete rationale underlying any conclusions 
drawn or opinions expressed, to include, as 
appropriate, citation to specific evidence in 
the record.

3.	To help avoid future remand, the RO must 
ensure that all requested development has 
been completed (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998). 

4.	The RO must also review the claims file and 
ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, are fully 
complied with and satisfied.  The RO must 
also ensure that all notice obligations 
under Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003), and other applicable 
legal criteria, are complied with and 
satisfied.

5.	After completion of the above requested 
development, and any other development 
deemed warranted by the record, to include 
any further warranted examinations, the RO 
should adjudicate the claims on appeal in 
light of all pertinent evidence and legal 
authority.  The RO must provide adequate 
reasons and bases for its determination.  
Readjudication should include consideration 
of all evidence associated with the claims 
files since the last statement or 
supplemental statement of the case.  
Thereafter, a supplemental statement of the 
case should be issued, with an appropriate 
opportunity to respond.  The case should 
then be returned to the Board, if in order.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




